DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1.	Applicant’s election without traverse of Group I, encompassing claims 2-8 and linking claim 1, in the reply filed on August 9, 2021 is acknowledged.

2.	Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 9, 2021.

3.	Claims 1-8 are under examination in the current office action.

Information Disclosure Statement
4.	The information disclosure statement (IDS) filed March 22, 2021 has been considered and the references therein are of record.

Specification
5.	The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. See, for example, at paragraph [00141] of the specification as filed. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Objections
6.	Claim 1 is objected to because of the following informalities:  the claim recites an acronym that is not spelled out in its first usage in the claims (i.e., DARPin).  It would be .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
Claim 1 is directed to a method comprising detecting an increase in at least one neurodegenerative disease-associated design ankyrin repeat protein (DARPin) in a biological sample as compared to a control sample, thereby identifying the neurodegenerative disease in the biological sample or determining the efficacy of therapy for the neurodegenerative disease. Dependent claims 7 and 8 recite that detection of the DARPins ADC1, ADC3, ADC6 and/or ADC7 is performed using at least one antibody specific for at least one of ADC1, ADC3, ADC6 and/or ADC7. The claims thus encompass the use of a genus of antibody molecules claimed functionally but with limited defined structure. Note that claims 1-6 have been included in this rejection as the scope of these claims encompasses the use of such antibodies as in dependent claims 7 and 8. 
as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc., 935 F.2d at 1563-64, 19 USPQ2d at 1117.
The factors to be considered when analyzing claims for compliance with the written description requirement include: actual reduction to practice; disclosure of drawings or structural chemical formulas; sufficient relevant identifying characteristics (e.g., disclosure of complete or partial structure, physical and/or chemical properties, structure/function correlation); method of making the claimed invention; level of skill and knowledge in the art; and predictability in the art. See MPEP §2163. 
	Additionally, the Federal Circuit has clarified Written Description as it applies to antibodies in the recent decision Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017). The Federal Circuit explained in Amgen that when an antibody is claimed, 35 U.S.C. 112(a) (or pre-AIA  first paragraph) requires adequate written description of the antibody itself. Amgen, 872 F.3d at 1378-79. The Amgen court expressly stated that the so-called “newly characterized antigen” test, which had been based on an example in USPTO-issued training materials and was noted in dicta in several earlier Federal Circuit decisions, should not be used in determining whether there is adequate written description under 35 U.S.C. 112(a) for a claim drawn to an antibody. Citing its decision in Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., the court also stressed that the “newly characterized antigen” test could not stand because it contradicted the quid pro quo of the patent system whereby one must describe an invention in order to obtain a patent. Amgen, 872 F.3d at 1378-79, quoting Ariad, 598 F.3d 1336, 1345 (Fed. Cir. 2010).  In view of the Amgen decision, adequate written description of a newly characterized antigen alone is not considered adequate written description of a claimed antibody to that antigen, even when preparation of such an antibody is routine and conventional. Id.
	The recitation of antibody that is specific for at least one of ADC1, ADC3, ADC6 and/or ADC7 represents a functional characteristic with a general structure. While generically the structure of immunoglobulin molecules is known, the structure of the specific antibody and its binding domains can vary substantially within the above given 
In Amgen v.Sanofi, the patent discloses the trial-and-error process used to generate and screen antibodies that bind to the specified epitope within PCSK9 and block PCSK9 from binding to LDL-Rs.  The specification disclosed two specific antibodies known to bind to residues recited in the claims—21B12 (Repatha) and 31H4. Id. at fig. 3E, fig. 3JJ, col. 99 l. 29–col. 103 l. 60. The specification further disclosed the amino acid sequences of twenty-two other antibodies that compete with the Repatha or 31H4 antibodies for binding to PCSK9. Yet, the claims did not recite Repatha or any other antibody by amino acid sequence, but encompassed the entire genus of antibodies that bind to specific amino acid residues on PCSK9 and block PCSK9 from binding to LDL-Rs.  The Court held the claims as lacking written description for the genus of antibodies encompassed. 
Similarly, instant claims 7-8 encompass an antibody that is characterized by the antigen to which it binds.  The claims encompass the entire genus of antibodies that bind that antigen. The instant specification describes the isolation and identification of the DARPins ADC1, ADC3, ADC6 and ADC7, yet there is no disclosure in the specification of any antibody that specifically binds or recognizes one or more of these DARPin molecules. Thus, the specification provides no examples of species that fall within the presently claimed genus of antibodies.
The artisan cannot envision all of the possible immunoglobulin molecules that have the requisite function of binding to at least one of the recited DARPins, and that is consistent with the diagnostic intent of the claimed invention.  The relevant art recognizes, for example, that diversity of antibodies binding to any particular target antigen or epitope is extremely broad, and therefore there is no way to reasonably predict the structure of the antigen-binding region of an antibody based upon the structure of an antigen or epitope alone (see, for example, Lloyd et al. Protein Eng. Design & Select, 2009, 22(3):159-168; and Edwards et al. J. Mol. Biol. 2003, 334:103-118). Consequently, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the 
Functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support, especially in technology fields that are highly unpredictable, where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus. Abbvie Deutschland GMBH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014, Appeal No. 13-1338 at page 26).
Therefore, the full breadth of the claims do not meet the written description provision of 35 U.S.C. 112(a). Applicants are reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112(a) is severable from its enablement provision.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites a method that comprises detecting an increase in at least one neurodegenerative disease-associated DARPin in a biological sample as compared to a control sample, thereby identifying the neurodegenerative disease in the biological sample or determining the efficacy of therapy for the neurodegenerative disease.  However, the specification at paragraph [0053] states that DARPins (Design ankyrin repeat proteins) are genetically engineered antibody mimetic proteins that exhibit high specificity and/or affinity for target protein binding.  According to the specification, the DARPins of the instantly claimed invention (i.e., ADC1, ADC3, ADC6 and ADC7) were 
It is therefore unclear how these synthetic non-immunoglobulin binding proteins can be used to identify neurodegenerative disease or else to determine the therapeutic efficacy for a neurodegenerative disease as recited by the claims, because DARPins are not naturally-occurring molecules and would not expected to be detected in a biological sample, such as a biological sample from an Alzheimer’s disease (AD) patient, without first adding the DARPin to the biological sample (see rejection in section 9 below). The metes and bounds of the claimed invention therefore cannot be readily determined.

9.	Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  contacting the biological sample with at least one AD-associated DARPin molecule, and detecting binding/reactivity of the at least one DARPin to an AD-associated target protein in the biological sample. These steps would need to proceed any identification or determination steps of the claimed method.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


10.	Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception(s) without significantly more. The claim(s) recite(s) a method that comprises detecting an increase in at least one neurodegenerative Note: for the purpose of applying this rejection, the claimed method has be interpreted as detecting the level of DARPin in a biological sample to which exogenous DARPin molecules have been added and used as detection agents, which is consistent with the interpretation of the claim according to section 9 above and as per the methods and examples provided in the present specification. Presumably, the DARPins would bind to endogenous disease biomarker proteins, and thus an increase in DARPin detection would be correlative to an increase in the presence of the biomarker proteins.
The “identifying…or determining” step in claim 1 can be construed as an abstract idea, because it covers performance of the step in the mind, and read upon observing, evaluating, and/or forming a judgement or opinion. Additionally, the natural correlation between increased DARPin detection and the presence of neurodegenerative disease, or assessment of treatment efficacy, is not only a natural phenomenon, but it may also be considered a law of nature because it describes a consequence of natural process in the human body, e.g., the naturally-occurring relationship between one or more disease markers and the manifestation of neurodegenerative disease. The claims are thus directed to at least one judicial exception.
This judicial exception is not integrated into a practical application because claim 1 only recites detecting an increase in at least one DARPin and identifying disease or determining treatment efficacy, which is the judicial exception. The detection of DARPin levels is considered a data gathering step, and comparison to control levels is also a mental step abstract idea. Dependent claims simply recite the type of neurodegenerative disease that is identified, the type of DARPin that is detected, the type of biological sample that is used, or the type of agent or assay used to detect DARPin. As such, the claims do not integrate the natural correlation phenomenon into a practical application because the claims do not impose any meaningful limits on practicing the method.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the identifying/determining step ) or tau, which proteins, when aggregated, are both well-recognized in the art as being correlative of and characteristic of AD pathology. Further, DARPin molecules are known and recognized in the art for their usefulness as research tools for diagnostic applications. For example, Boersma (Methods Mol. Biol. 2018, 1798:307-327) teaches that “[u]sing synthetic DARPin libraries, binders can be selected against virtually any target with most selection methods” (see bottom of p. 310). See also Pluckthun (Annu. Rev. Pharmacol. Toxicol. 2015, 55:489-511) which indicates that DARPins can recognize targets with high specificities and affinities, and thus can be used in a multitude of applications such as diagnostics, research and therapy. Furthermore, Sierks et al. (US 2016/0291037 A1; listed on IDS) discloses methods for diagnosing neuronal damage and/or susceptibility to neurodegenerative disease, such as AD, in a subject by measuring levels of tau, A, TDP-43 and/or alpha-synuclein using DARPins specific for these proteins. Thus, methods consistent with the claimed diagnostic methods were well-understood, routine and conventional in the art at the time of filing.
Accordingly, when all of the elements are considered, both individually and in combination, the claims as a whole do not amount to significantly more than the judicial exception(s). Therefore, the claims are not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


11.	Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sierks et al. (US 2016/0291037 A1; listed on IDS).
- or tau-specific DARPins are immobilized on a substrate as capture agents, sample is added and allowed to incubate and bind with the DARPins, and then A- or tau-specific antibodies are used to detect the captured A or tau proteins. Such a method would thus indirectly “detect” the level of DARPin used within the sample as claimed.
Sierks et al. disclose a diagnostic method for assessing the amount of neuronal damage and/or susceptibility to neurodegenerative disease in a subject by measuring levels of TDP-43, tau, A, and/or alpha-synuclein at two or more time points (see [0196]). Sierks indicates that certain combinations of proteins are indicative of certain disorders, such as A and tau being indicative of Alzheimer's disease (AD) (see [0196]). Sierks further teaches that increased damage and increased risk of neurodegenerative disease are indicated by higher concentrations of the different toxic protein variants for longer periods of time (see [0196]).  Sierks also describes comparing the levels of the toxic protein variants (i.e., Ab) to levels in a normal control (see, for example, [0227]). The detection of the proteins is made by means of a ligand specific for the protein, wherein the ligand is a DARPin (see [0208] and [0210]). Such teachings are therefore on point to limitations recited in present: claim 1 (detecting an increase in DARPins in comparison to a control sample; identifying neurodegenerative disease); claim 2 (neurodegenerative disease is AD); and claim 3 (neurodegenerative disease associated DARPin is an AD-associated DARPin).
Finally, with respect to claim 5, Sierks teaches that the samples are blood product samples, such as serum, or cerebrospinal fluid (CSF) samples (see [0207]).
The court in Integra Life Sciences I Ltd. v. Merck KGaA, 50 USPQ2d 1846 (DC SCalif, 1999) held that a reference teaching a process may anticipate claims drawn to a method comprising the same process steps, despite the recitation of a different intended use in the preamble or the later discovery of a particular property of one of the starting materials or end products.  In the instant case, Sierks teaches all of the steps of 


Conclusion
12.	No claims are allowed.

Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A. BALLARD whose telephone number is (571)272-2150.  The examiner can normally be reached on Mon-Fri 8AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649